DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 7, 2021 has been entered.
 
Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, first line of amendment – “a fourth region which extends a direction perpendicular” is presumed to be intended as “a fourth region which extends in a direction perpendicular”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 11, 13, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuo et al. (US 5,414,547), of record, hereinafter “Matsuo”.

Regarding claim 8, Matsuo discloses a display device (see Figs. 11-12) comprising:
a first substrate (209);
a second substrate (230) facing the first substrate (209);
a semiconductor film (211) over the first substrate (209);
a gate wiring (203, 205) overlapping with the semiconductor film (211) with a gate insulating film (213) interposed therebetween;
a wiring (207) over and electrically connected to the semiconductor film (211);
an insulating layer (213) over the wiring (207);
a transparent conductive film (206) over the insulating layer (213);
a metal film (216bb) over and in direct contact with a top surface (i.e., upper surface, Fig. 12) of the transparent conductive film (206);
a liquid crystal layer (see Fig. 12 and col. 15, lines 46-65) over the metal film (216bb); and
a light-shielding film (231) over the liquid crystal layer (see Fig. 12),
wherein the metal film (216bb) comprises an opening (e.g., 201bb),
wherein the transparent conductive film (206) comprises a first region (e.g., with 216bb) which is in direct contact with the metal film (216bb) and a second region (e.g., 201bb) which is not in contact with the metal film (see Figs. 11-12),

wherein the first region (e.g., 216bb) of the transparent conductive film (206) comprises a third region (e.g., upper and lower regions of 216bb, Fig. 11) which extends along the gate wiring (203),
wherein the third region (e.g., 216bb) does not overlap with the gate wiring (203) when seen from the direction perpendicular to the top surface of the first substrate (see Fig. 11),
wherein the first region (e.g., 216bb) is not a display region (201bb) (see Fig. 11), and
wherein an outer side of the metal film (216bb) is not aligned with a side of the transparent conductive film (206) (see annotated Fig. 12 below).
Matsuo fails to explicitly disclose the insulating layer is an organic resin layer.
However, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate the insulating layer being an organic resin layer, to use a transparent, insulating material useful in a display device, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.


    PNG
    media_image1.png
    425
    762
    media_image1.png
    Greyscale


Regarding claim 10, Matsuo discloses wherein the light-shielding film (231) and the first region (e.g., 216bb) of the transparent conductive film (206) overlap with each other (see Fig. 12).

Regarding claim 11, Matsuo discloses a display device (see Figs. 11-12) comprising:
a first substrate (209);
a second substrate (230) facing the first substrate (209);
a liquid crystal layer (see Fig. 12 and col. 15, lines 46-65) between the first substrate (209) and the second substrate (230);
a light-shielding film (231) between the liquid crystal layer and the second substrate (see Fig. 12),
wherein a pixel (Figs. 11-12) over the first substrate comprising:
a semiconductor film (211) over the first substrate (209);

a wiring (207) over and electrically connected to the semiconductor film (211);
an insulating layer (213) over the wiring (207);
a transparent conductive film (206) over the insulating layer (213);
a metal film (216bb) over and in direct contact with a top surface (i.e., upper surface, Fig. 12) of the transparent conductive film (206);
wherein the metal film (216bb) comprises an opening (e.g., 201bb),
wherein the transparent conductive film (206) comprises a first region (e.g., with 216bb) which is in direct contact with the metal film (216bb) and a second region (e.g., 201bb) which is not in contact with the metal film in the pixel (see Figs. 11-12),
wherein the first region (e.g., 216bb) is provided so as to surround the second region (e.g., 201bb) when seen from a direction perpendicular to a top surface of the first substrate (see Fig. 11),
wherein the first region (e.g., 216bb) of the transparent conductive film (206) comprises a third region (e.g., upper and lower regions of 216bb, Fig. 11) which extends along the gate wiring (203),
wherein the third region (e.g., 216bb) does not overlap with the gate wiring (203) when seen from the direction perpendicular to the top surface of the first substrate (see Fig. 11),
wherein the first region (e.g., 216bb) is not a display region (201bb) (see Fig. 11), and
wherein an outer side of the metal film (216bb) is not aligned with a side of the transparent conductive film (206) (see annotated Fig. 12 above).
Matsuo fails to explicitly disclose the insulating layer is an organic resin layer.


Regarding claim 13, Matsuo discloses wherein the light-shielding film (231) and the first region (e.g., 216bb) of the transparent conductive film (206) overlap with each other (see Fig. 12).

Regarding claim 15, Matsuo discloses a display device (see Figs. 11-12) comprising:
a first substrate (209);
a second substrate (230) facing the first substrate (209);
a semiconductor film (211) over the first substrate (209);
a gate wiring (203, 205) overlapping with the semiconductor film (211) with a gate insulating film (213) interposed therebetween;
a wiring (207) over and electrically connected to the semiconductor film (211);
an insulating layer (213) over the wiring (207);
a transparent conductive film (206) over the insulating layer (213);
a metal film (216bb) over and in direct contact with a top surface (i.e., upper surface, Fig. 12) of the transparent conductive film (206);
a liquid crystal layer (see Fig. 12 and col. 15, lines 46-65) over the metal film (216bb); and

wherein the metal film (216bb) comprises an opening (e.g., 201bb),
wherein the transparent conductive film (206) comprises a first region (e.g., with 216bb) which is in direct contact with the metal film (216bb) and a second region (e.g., 201bb) which is not in contact with the metal film (see Figs. 11-12),
wherein the first region (e.g., 216bb) is provided so as to surround the second region (e.g., 201bb) when seen from a direction perpendicular to a top surface of the first substrate (see Fig. 11),
wherein the first region (e.g., 216bb) of the transparent conductive film (206) comprises a third region (e.g., upper and lower regions of 216bb, Fig. 11) which extends along the gate wiring (203),
wherein the third region (e.g., 216bb) does not overlap with the gate wiring (203) when seen from the direction perpendicular to the top surface of the first substrate (see Fig. 11),
wherein the first region (e.g., 216bb) is not a display region (201bb) (see Fig. 11),
wherein the metal film (216bb) comprises a fourth region (e.g., left or right vertical portion of 216bb, Fig. 11) which extends a direction perpendicular to the gate wiring (203),
wherein the fourth region of the metal film comprises a first side (e.g., left side of 216bb) which faces a first direction (e.g., left in Fig. 11) and a second side (e.g., right side of 216bb) which faces a second direction (e.g., right in Fig. 11) which is the opposite to the first direction when seen from the direction perpendicular to the top surface of the first substrate (see Fig. 11), and
wherein neither the first side nor the second side is aligned with a side of the transparent conductive film (206) (see annotated Fig. 12 below).

However, it would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate the insulating layer being an organic resin layer, to use a transparent, insulating material useful in a display device, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.


    PNG
    media_image2.png
    425
    762
    media_image2.png
    Greyscale


Regarding claim 16, Matsuo discloses wherein the light-shielding film (231) and the first region (e.g., 216bb) of the transparent conductive film (206) overlap with each other (see Fig. 12).

Claims 9, 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuo et al. (US 5,414,547) as applied to claims 8 and 11 above, and further in view of Kaneko et al. (US 2001/0020994), of record, hereinafter “Kaneko”.

Regarding claims 9 and 12, Matsuo discloses the limitations to claims 8 and 11 above, but fails to explicitly disclose wherein the metal film has a stacked structure of a first layer and a second layer, and wherein a side at an end of the first layer and a side at an end of the second layer are each inclined with respect to the first substrate.
However, Kaneko discloses a display device (see Fig. 11),
wherein a metal film (8, Figs. 7-8) has a stacked structure of a first layer (8A) and a second layer (8B), and
wherein a side at an end of the first layer (8A) and a side at an end of the second layer (8B) are each inclined with respect to a first substrate (1) (see Figs. 7-8 and claims 1-5).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein the metal film has a stacked structure of a first layer and a second layer, and wherein a side at an end of the first layer and a side at an end of the second layer are each inclined with respect to the first substrate, as in Kaneko, into the display device of Matsuo to prevent unevenness of an array substrate surface and prevent defects (Kaneko, paras. [0124-0125]).

Regarding claim 14, Matsuo discloses the limitations to claim 11 above, but fails to explicitly disclose wherein a side at an end of the metal film is inclined with respect to the top 
However, Kaneko discloses a display device (see Fig. 11),
wherein a side at an end of a metal film (8, Figs. 7-8) is inclined with respect to the top surface of a first substrate (1) (see Figs. 7-8 and claims 1-5), and
wherein the inclined side at the end of the metal film (8) is covered by an insulating film (9, Fig. 5).
It would have been obvious to one having ordinary skill in the art at the time the applicant’s invention was made to incorporate wherein a side at an end of the metal film is inclined with respect to the top surface of the first substrate, and wherein the inclined side at the end of the metal film is covered by an insulating film, as in Kaneko, into the display device of Matsuo to prevent unevenness of an array substrate surface, to prevent defects, and to protect the metal film (Kaneko, paras. [0124-0125]).

Response to Arguments
Applicant’s arguments filed January 7, 2021 have been fully considered but they are not persuasive.  Applicant has argued that Matsuo fails to disclose or suggest that “an outer side of the metal film is not aligned with a side of the transparent conductive film,” as recited in amended independent claims 8 and 11.  However, while Matsuo shows one edge side of metal film 216bb aligned with one edge side of transparent conductive film 206 in Figs. 11-12, Matsuo also shows several other respective sides which are not aligned under reasonable interpretation.
Applicant has similarly argued regarding independent claim 15 as amended that Matsuo or Kaneko fails to disclose or suggest that “neither the first side nor the second side is aligned 
Therefore, the previous grounds of rejection under 35 U.S.C. 103(a) over Matsuo have been maintained and modified as necessary due to the amendments to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896